Title: From George Washington to Major General Nathanael Greene, 7 December 1779
From: Washington, George
To: Greene, Nathanael


        
          Sir
          Hd Qrs Morristown 7 Decr 1779
        
        I received your letter of the 6th last night but being engaged with the committee of Congress I could not answer it till now.
        Should you on a review of the ground think the alteration essentially necessary you may give orders for the connecticut line taking the position you have mentioned, or any other convenient one. I am sir &c.
      